NO. 07-08-0027-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

SEPTEMBER 22, 2008
______________________________

CORNELIUS SHERRELL GREER a/k/a CORNELIUS GREER, 

                                                                                                           Appellant
v.

THE STATE OF TEXAS, 

                                                                                                           Appellee
_________________________________

FROM THE CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY;

NO. 1037649-D; HON. SHAREN WILSON, PRESIDING
_______________________________

                                                   Memorandum Opinion
                                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Appellant, Cornelius Sherrell Greer, appeals in one issue from his conviction of
unlawful possession of a firearm by contending the evidence is legally insufficient to
sustain  it.  We disagree and affirm the conviction. 
          The standard by which we consider a legal sufficiency challenge is found in Jackson
v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).  We refer the parties to
that case for its explanation.  
          One unlawfully possesses a firearm when he has been convicted of a felony and
possesses a firearm within five years from the person’s release from confinement or
supervision under community supervision, parole, or mandatory supervision, whichever
date is later.  Tex. Pen. Code Ann. §46.04(a)(1) (Vernon Supp. 2008).  Appellant stipulated
that the alleged offense occurred within five years of his release from confinement for a
felony conviction.  Thus, we need only determine whether the evidence was sufficient to
establish that appellant possessed a firearm.  
          According to the record before us, the police were called to appellant’s residence
as a result of a domestic disturbance between appellant and his wife.  The wife’s sister,
Windy Biggers, who was present during the alleged dispute, testified that she saw
appellant walk out of the bedroom with a large rifle in his hand, walk outside, and place the
gun in his wife’s SUV.  She identified a gun at trial as one similar to that which appellant
was carrying.  Although police recovered a rifle in the vehicle identified by Biggers and
appellant had keys to that vehicle in his pocket when arrested, appellant contends that the
evidence is legally insufficient because the police failed to fingerprint the gun or “to protect
the firearm for further analysis” and one witness was intoxicated and hysterical.   
          The testimony of one eyewitness is sufficient to sustain a conviction.  Johnson v.
State, 176 S.W.3d 74, 78 (Tex. App.–Houston [1st Dist.] 2004, pet. ref’d); Lewis v. State,
126 S.W.3d 572, 575 (Tex. App.–Texarkana 2004, pet. ref’d).
  Moreover, the witness who
was allegedly intoxicated and hysterical was appellant’s wife, not Biggers.
  In addition, 
there was corroborating evidence by way of the location of the gun and appellant’s
possession of the keys to the vehicle.  Thus, the evidence provided by Biggers that
appellant had possession of a firearm, if believed by the jury, was legally sufficient to
support the jury’s verdict. 
          Accordingly, appellant’s issue is overruled, and the judgment is affirmed.
 
                                                                           Per Curiam

Do not publish.